DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the method of claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should recite “claim 16”.  For prosecution, the claim will be interpreted as “claim 16”.  Claims 18-21 are rejected for being dependent on the rejected claim.
Claims 18 recites the “contacting…comprises touching the free end …in a receptacle”.  This appears to contradict the claim 17 which “contacting” is “to the tongue…subject”.  For prosecution, the claim will be interpreted as “claim 16”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN 109682878)  using (US 2022/0143609 as translation and mapping) in view of Furrow et al (US 2004/0238358).
Regarding claim 1, Xu et al teach a test strip for sampling a bodily fluid, the test strip comprising: multiple layers of a substrate material (Fig. 2); an adhesive between at least some of the multiple layers (Para. 0027: adhesive tapes); a microfluidic channel formed between at least some of the multiple layers (Para. 0042;Fig. 2: 6011); multiple electrodes on one of the multiple layers, positioned and partially exposed within the microfluidic channel (Fig. 2: 1201); and at least one exit port in at least one of the multiple layers to allow for release of pressure from the test strip. (Fig. 2: 7)
Xu is silent to an additional material positioned at or near an entrance to the microfluidic channel, to selectively limit the flow of at least one of bubbles or debris into the microfluidic channel.  
Furrow teach a biosensor for determining the concentration of an analyte in a biological sample such as saliva (Abstract Para. 0109).  The biosensor uses electrodes and has a nylon mesh layer to control the sample entering the sample chamber by reducing void volume and thus reducing the volume of the test sample required.  (Fig. 1: mesh 30, electrodes 16, 18, and 20; Para. 0006). Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the mesh of Furrow to the device of Xu to provide the above advantage of reducing void volume and thus reducing the volume of the test sample required.
Regarding claim 2, Xu/Furrow teach the test strip comprises a saliva analysis test strip, and wherein the bodily fluid comprises saliva. (Furrow: para. 0109)  The limitation: “bodily fluid comprises saliva” is considered a material worked upon by an apparatus and does not patentably define the claimed apparatus over the prior art (see MPEP 2115).
Regarding claims 3-4, Xu/Furrow teach the at least one exit port comprises multiple exit ports to prevent disruption of sample flow through the microfluidic channel due to blockages, and wherein the multiple exit ports comprise: a first exit port in a top layer of the multiple layers; and at least a second exit port in a side of the test strip; wherein the at least the second exit port comprises two side exit ports located in opposite sides of the test strip. (Fig. 2: 7 in a top layer.  The "a side" is sufficiently broad to read on the vents on the side (see fig. 2 below)

    PNG
    media_image1.png
    421
    636
    media_image1.png
    Greyscale

Regarding claim 5, Xu/Furrow teach the entrance to the microfluidic channel comprises a sample entry port on a collection end of the test strip. (Fig. 2: 8)
Regarding claim 6, Xu/Furrow teach a lip at the collection end of the test strip, configured to facilitate at least one of sample collection or sample flow.  (Fig. 2: "lip" is sufficiently broad to read the elongated section including the inlet hole 8 for sample collection)
Regarding claim 8, Xu/Furrow teach the substrate material of the multiple layers is selected from the group consisting of paper, plastic, glass, and metal. (Para. 0027)
Regarding claims 9-10, Xu/Furrow teach the additional material comprises a mesh material, wherein the mesh material comprises nylon.  (Para 0006)
Regarding claim 11, Xu/Furrow teach the multiple electrodes comprise screen printed electrodes positioned on a bottom layer of the multiple layers. (Xu: Fig. 2 electrodes 1201 ; Furrow Para. 0087 screen-printing electrode)
Regarding claim 12, Xu/Furrow teach the multiple electrodes are positioned throughout the microfluidic channel, and wherein the multiple electrodes are configured to determine whether the biological fluid is evenly distributed. (Fig. 2: electrodes at various portions of the microfluidic channel 
Regarding claim 13, Xu/Furrow teach the multiple electrodes are configured to measure for a single analyte. (Para. 0010: multiple detection chambers detect at least one analyte)
Regarding claim 14, Xu/Furrow teach the multiple electrodes are configured to measure for multiple analytes. (Para. 0010: multiple detection chambers)
Regarding claim 15, Xu/Furrow teach the multiple electrodes are selected from the group consisting functionalised electrodes and unfunctionalized electrodes.  (Para. 0030: detection reagent pre-embedded)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN 109682878)  using (US 2022/0143609 as translation and mapping) in view of Furrow et al (US 2004/0238358) and further in view of Kayyem (US 2007/0098600).
Regarding claim 7, Xu/Furrow are silent to at least one one-way valve configured to regulate flow of the biological fluid through the microfluidic channel. 
Kayyem teach a biochip having a microchannel and a one-way valve configured to regulate flow of the biological fluid through the microfluidic channel.  (Para. 0094).  It is advantageous to provide a one-way valve to ensure the sample does not reverse flow, but continues to the analysis section.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the one way valve of Kayyem to the device of Xu/Furrow to provide the above advantage of ensuring the sample does not reverse flow, but continues to the analysis section.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN 109682878)  using (US 2022/0143609 as translation and mapping) in view of Furrow et al (US 2004/0238358) and further in view of Hsu (US 2013/0341186).
Regarding claim 16, Xu teach a method of using test strip to determine a parameter of a sample.  Xu teach contacting a free end of the test strip with the sample to take up a portion of the sample into an inlet on the free end of the  test strip, wherein the inlet leads to a microfluidic channel in the test strip (Fig. 2: 6011; Para. 0042); passing the portion of the sample along the microfluidic channel over multiple electrodes of the test strip (Fig. 2: 1201; Para.0065) ; and detecting , using a detection instrument into which a connection end of the test strip, opposite the free end, is placed. (Para. 0019).  
Xu is silent to the sample is saliva and the determining of a concentration of at least one analyte in a saliva sample and preventing bubbles from passing through the microfluidic channel by trapping the bubbles in a piece of material positioned at or near the inlet. 
Furrow teach a biosensor for determining the concentration of an analyte in a biological sample such as saliva (Abstract Para. 0109).  The biosensor uses electrodes and has a nylon mesh layer to control the saliva sample entering the sample chamber by reducing void volume and thus reducing the volume of the test sample required.  (Fig. 1: mesh 30, electrodes 16, 18, and 20; Para. 0006). Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the sample of saliva in Furrow for the sample in Xu because they are known electrochemical devices and to provide the above advantage of detecting analytes in bodily fluids such as saliva. Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the mesh of Furrow to the device of Xu to provide the above advantage of reducing void volume and thus reducing the volume of the test sample required.
Xu/Furrow teach the test strip inserted into a detection instrument, but are silent to the analyzer is handheld.  
Hsu teach a saliva test strip that is inserted into a handheld electrochemical instrument (Fig. 1: 20, Para. 0048).  It is advantageous to provide a handheld analyzer so the analysis can be performed at home by patients.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the detection instrument of Xu/Furrow with the handheld analyzer of Hsu to provide the above advantage of analyzing by patients at home.
Claim(s) 17-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN 109682878)  using (US 2022/0143609 as translation and mapping) in view of Furrow et al (US 2004/0238358) and further in view of Hsu (US 2013/0341186) and Knopfmacher (US 20160266102)
Regarding claims 17-18, Xu/Furrow/Hsu teach the sample is saliva, but are silent to contacting the free end comprises touching the free end to the tongue or mouth of a human subject; and contacting the free end comprises touching the free end to the saliva sample contained in a receptacle.
Knopfmacher teach a electrical biosensor that analyzes saliva by contacting either the human mouth or a container in which saliva has been expectorated into (Para. 0014).  It is advantageous to provide saliva samples by mouth to have direct analysis to avoid contamination and also to test using a container to avoid the need to put the device in the mouth.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the saliva of  Xu/Furrow/Hsu with the mouth or container  because they are known sources of saliva and to provide the above advantage of either direct analysis to avoid contamination or to test using a container to avoid the need to put the device in the mouth.
Regarding claim 21, Xu/Furrow/Hsu/Knopfmacher teach the piece of material positioned at or near the inlet comprises a polymer mesh material. (Furrow: nylon mesh)
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN 109682878)  using (US 2022/0143609 as translation and mapping) in view of Furrow et al (US 2004/0238358) and further in view of Hsu (US 2013/0341186) and Knopfmacher (US 20160266102) and Neel (US 20050143675).
Regarding claims 19-20, Xu/Furrow/Hsu/Knopfmacher are silent to when the saliva is applied to the test strip either before or after the insertion into the handheld analyzer. 
Neel et al teach a saliva test strip device that can be inserted into the meter before or after the sample is applied.  (Para. 0057)  It is advantageous to provide the sample either before or after depending on the requirements of the particular diagnostic test (Para. 0057).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the applying the sample either before or after the inserting into the meter of Neel to provide the above advantage of providing sample depending on the requirements of the particular diagnostic test. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798